ON MOTION FOR REHEARING
HENDRY, Judge.
The motion for rehearing is granted. The original opinion in this case [filed November 16, 1982] is withdrawn and the dissenting opinion of Judge Hendry becomes the opinion of the court. We therefore reverse the appellant’s conviction and order him discharged. We also grant the suggestion for certification and certify to the Supreme Court of Florida, as provided for in Article V, Section 3(b)(4) of the Constitution of Florida, the following question of great public importance:
Whether it is unlawful [under the federal or Florida constitution or Florida statutory law] for the police, in an otherwise lawful manner, to enter private premises which they are authorized to search pursuant to a valid and previously issued search warrant, when the entering officers do not physically have the search warrant in hand upon entry, but do receive the warrant shortly thereafter and duly execute it.
The petition for rehearing is granted. Question certified.